DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 2016/0378224 A1, hereinafter “Kwon”).

As to claim 1, Kwon (Fig. 6B) discloses a display device (Para. 0112), comprising: 
a substrate (SUB) including a display area (PXA; Para. 0108); 
a display element (OLED) in the display area on the substrate (Para. 0112); 
an encapsulation layer (TFE) on the display element (Para. 0112); 
a planarization layer (Fig. 14F element TS-IL2) on the encapsulation layer (Para. 0174, 0203); 
a touch sensor (Fig. 14D, 14F element SP2) on the planarization layer in the display area of the substrate (Para. 0171); and 
a touch sensing line (Fig. 14A element SL2-1) connected to the touch sensor (SP-2) and disposed in an area of the substrate other than the display area (Para. 0171).

As to claim 2, Kwon (Fig. 14A) discloses the display device of claim 1, wherein the touch sensor includes: 
a first touch sensor (TE1) arranged in a first direction; 
a second touch sensor (SP2) arranged in a second direction; and 
an insulating layer (Fig. 14D element TS-IL1) between the first touch sensor and the second touch sensor (SP2; Para. 0170).

As to claim 3, Kwon (Fig. 14A) discloses the display device of claim 2, wherein the touch sensor includes at least one of a touch electrode (TE1) and a touch line (Fig. 11A element SP2-L; Para. 0158-0159, the mesh lines of the electrode SP2).

As to claim 4, Kwon discloses the display device of claim 3, wherein the touch line has mesh-type configuration within the touch electrode (Para. 0159).

As to claim 5, Kwon (Fig. 6B) discloses the display device of claim 4, wherein the display element (OLED) includes: 
anode electrodes (AE) on the substrate (SUB); 
a bank (PXL) between the anode electrodes (Para. 0121-0122; Fig. 11B); 
an organic emitting layer (Fig. 6B element EML) on the anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122), 
wherein the touch line (Fig. 14D elements CP1-C1, CP1-C2) overlie the bank (PXL).

As to claim 6, Kwon (Fig. 14D) discloses the display device of claim 1, further comprising: 
a bridge electrode (CP2) connecting the touch sensor (SP2; Para. 0172); and 
an insulating layer (TS-IL1) between the bridge electrode (CP2) and the touch sensor (SP2; Para. 0173), 
wherein the bridge electrode (CP2) is connected to the touch sensor (SP2) through a contact hole (TS-CH2) penetrating the insulating layer (TS-IL1; Para. 0173).

As to claim 7, Kwon (Fig. 14D) discloses the display device of claim 6, wherein the bridge electrode (CP2) is disposed on the planarization layer (TS-IL2), and the touch sensor (SP2) is disposed on the insulating layer (TS-IL1).

As to claim 8, Kwon (Fig. 14D) discloses the display device of claim 6, wherein the touch sensor (SP2) is disposed on the planarization layer (TS-IL1), and the bridge electrode (CP2) is disposed on the insulating layer (TS-IL1).

As to claim 9, Kwon (Fig. 14A) discloses the display device of claim 6, wherein the touch sensor includes: 
first touch electrodes (TE1); 
second touch electrodes (SP2) on a same layer as the first touch electrodes (TE1; Para. 0171-0172); and 
touch lines (SL1-1, SL1-2..) coupled to the first touch electrodes (TE1-1, TE1-2 …), 
wherein the bridge electrode (Fig. 14D element CP2) is coupled the second touch electrodes (SP2).

As to claim 10, Kwon (Fig. 14D) discloses the display device of claim 9, wherein touch lines (SL1-1, SL1-2..) connects the first touch electrodes (TE1-1, TE1-2 …) in a first direction (Para. 0145), 
wherein the bridge electrode (CP2) connects the second touch electrodes (SP2) in a second direction (Fig. 14B; Para. 0149).

As to claim 11, Kwon discloses the display device of claim 9, wherein the touch lines and the bridge electrode has a mesh-type configuration (Para. 0146, 0161).

As to claim 12, Kwon (Fig. 14C) discloses the display device of claim 11, wherein the bridge electrode is overlapping with at least three touch lines (CP1-C1, CP1-C2, CP2-C) having the insulating layer there-between (Para. 0173).

As to claim 13, Kwon (Fig. 11B) discloses the display device of claim 11, wherein the display element (OLED) includes: 
at least two anode electrodes (AE); 
a bank (PXL) between the at least two anode electrodes (Para. 0121-0122); 
an organic emitting layer (EML) on the at least two anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122), 
wherein the touch line (Fig. 14D elements CP1-C1, CP1-C2) and the bridge electrode (CP2) overlie the bank (PXL).

As to claim 14, Kwon (Fig. 11B) discloses the display device of claim 1, wherein the display element (OLED) includes: 
at least two anode electrodes (AE); 
a bank (PXL) between the at least two anode electrodes (Para. 0121-0122); 
an organic emitting layer (EML) on the at least two anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122), 
wherein the touch senor (Fig. 14A) includes:
a touch electrode (TE1); and
a touch line that has a mesh-type configuration (Fig. 14C element CP1) and overlies the locations where the bank is present (Fig. 14D element PXL; Para. 0121), 
wherein the touch line (Fig. 14A element CP1) connects the touch electrode (TE1) to the touch sensing line (SL1-1). 

As to claim 15, Kwon (Fig. 17E) discloses the display device of claim 14, further comprising: 
a black matrix (BM) corresponding to the bank (PXL) on the planarization layer (TS-IL2); and 
a color filter (CF) between the black matrix (BM) on the planarization layer (TS-IL2; Para. 0192).

As to claim 16, Kwon discloses the display device of claim 14, wherein the touch sensor includes an opaque metal material (Para. 0136, copper, aluminum).

As to claim 17, Kwon (Fig. 6B) discloses a display device (Para. 0112), comprising: 
a substrate (SUB) including a display area (PXA; Para. 0108); 
a display element (OLED) in the display area on the substrate (Para. 0112); 
an encapsulation layer (TFE) on the display element (Para. 0112); 
a planarization layer (Fig. 14F element TS-IL2) on the encapsulation layer (Para. 0174, 0203); 
a bridge electrode (Fig. 14F element CP2) on the planarization layer (IL-P) in the display area of the substrate (Para. 0172); 
a touch sensor (Fig. 14D, 14F element SP2) on the planarization layer in the display area of the substrate (Para. 0171); 
an insulating layer (IL-P) between the bridge electrode and the touch sensor (Para. 0174, since the insulating layer IL-P includes a plurality of insulating patterns, the portion of the IL-P between the bride electrode CP2 and the touch sensor SP2 is interpreted to read on the claimed insulating layer); and 
a touch sensing line (Fig. 14A element SL2-1) connected to the touch sensor (SP-2) and disposed in an area of the substrate other than the display area (Para. 0171).

As to claim 18, Kwon (Fig. 14F) discloses the display device of claim 17, wherein the bridge electrode (CP2) is disposed on the planarization layer (TS-IL2), and the touch sensor (SP2) is disposed on the insulating layer (IL-P).

As to claim 19, Kwon (Fig. 14F) discloses the display device of claim 17, wherein the touch sensor (SP2) is disposed on the planarization layer (TS-IL2), and the bridge electrode (CP2) is disposed on the insulating layer (IL-P).

As to claim 20, Kwon (Fig. 14A) discloses the display device of claim 17, wherein the touch sensor includes: 
first touch electrodes (TE1); 
second touch electrodes (SP2) on a same layer as the first touch electrodes (TE1; Para. 0171-0172); and 
touch lines (SL1-1, SL1-2..) connecting to the first touch electrodes (TE1-1, TE1-2 …) in a first direction (Para. 0145), 
wherein the bridge electrode (Fig. 14D element CP2) connects the second touch electrodes (SP2).

As to claim 21, Kwon (Fig. 14D) discloses the display device of claim 20, wherein the bridge electrode (CP2) connects the second touch electrodes (SP2) in a second direction (Fig. 14B; Para. 0149).

As to claim 22, Kwon discloses the display device of claim 20, wherein at least one of the touch lines and the bridge electrode has a mesh-type configuration (Para. 0146, 0150).

As to claim 23, Kwon (Fig. 14C) discloses the display device of claim 22, wherein the bridge electrode is overlapping with at least three touch lines (CP1-C1, CP1-C2, CP2-C) having the insulating layer there-between (Para. 0173).

As to claim 24, Kwon (Fig. 6B) discloses the display device of claim 22, wherein the display element (OLED) includes: 
anode electrodes (AE); 
a bank (PXL) between the anode electrodes (Para. 0121-0122; Fig. 11B); 
an organic emitting layer (EML) on the anode electrodes (Para. 0124); and 
a cathode electrode (CE) on the organic emitting layer (Para. 0122), 
wherein the touch line (Fig. 14D elements CP1-C1, CP1-C2) and the bridge electrode (CP2) are overlie the bank (PXL).

As to claim 25, Kwon (Fig. 17E) discloses the display device of claim 24, further comprising: 
a black matrix (BM) corresponding to the bank (PXL) on the planarization layer (TS-IL2); and 
a color filter (CF) between the black matrix (BM) on the planarization layer (TS-IL2; Para. 0192).

As to claim 26, Kwon discloses the display device of claim 24, wherein the touch sensor includes an opaque metal material (Para. 0136, copper, aluminum).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Zhou et al. (US 2014/0184945 A1) discloses a touch panel with bridge electrodes (Fig. 2a)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
                                                                                                                                                                                               /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625